         Case 5:21-cv-04438-LHK Document 9 Filed 06/24/21 Page 1 of 2




 1 Mark R. VonderHaar (Bar No. 137999)
   mvonderhaar@mrvpc.com
 2 MRV LAW, INC.
   2442 4TH Avenue, Suite 200
 3 San Diego, California 92101
   Telephone: 619.717.8503
 4
   Janice F. Mulligan (Bar No. 99080)
 5 mulligan@janmulligan.com
   Brian K. Findley (Bar No. 251172)
 6 findley@janmulligan.com
   MULLIGAN BANHAM & FINDLEY
 7 2442 4TH Avenue, Suite 200
   San Diego, California 92101
 8 Telephone: 619.238.8700, Fax: 619.238.8701
 9 Attorneys for Plaintiffs PACIFIC STRUCTURES, INC.
10
                                 UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
13
     PACIFIC STRUCTURES, INC.,                          Case No. 21-cv-4438-VKD
14
                   Plaintiff,
15                                                      CERTIFICATE OF SERVICE
            v.
16
     GREENWICH INSURANCE COMPANY;,                      Action Filed: June 9, 2021
17                                                      Trial Date: Not Yet Set
                   Defendant.
18
19
     1. On June 10, 2021 I served the following documents (specify):
20
     (1) COMPLAINT AGAISNT GREENWICH INSURANCE COMPANY
21 (2) EXHIBIT A TO COMPLAINT
     (3) EXHIBIT B TO COMPLAINT
22 (4) SUMMONS
     (5) CORPORATE DISCLOSURE STATEMENT
23 (6) INTIAL CASE MANAGEMENT SCHEDULING ORDER WITH ADR DEADLINES
     (7) ASSIGNED JUDGE’S STANDING ORDERS
24 (8) CASE MANAGEMENT STATEMENT INFORMATION PACKET
25 I served the above-named document(s) by the following means:
26
27
28

                                                    1
                                        CERTIFICATE OF SERVICE
         Case 5:21-cv-04438-LHK Document 9 Filed 06/24/21 Page 2 of 2




 1         VIA PROCESS SERVICE: by electronically delivering the document(s) listed above to
     One Legal (www.onelegal.com) system. This service provides professional messenger service
 2 for service on a registered agent.
 3
 4    GREENWICH INSURANCE COMPANY
      70 Seaview Ave
 5    Stamford, CT 06902
 6
     I declare under penalty of perjury that the foregoing is true and
 7
     correct. Signed on (date): June 24, 2021
 8
     Carlos Hernandez
 9
     (NAME OF DECLARANT)
10
11
   ___________________________
12 (SIGNATURE OF DECLARANT)
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                        CERTIFICATE OF SERVICE
